DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 1/13/2022 is acknowledged.  Applicant has made the following election:

    PNG
    media_image1.png
    251
    643
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
On further consideration of the art, the election of species of a particular cancer is hereby withdrawn.  The restriction/ election requirement is hereby MADE FINAL.  Claims 20 and 24 do not read on Applicant’s elected species, and have been withdrawn 

Claim Objections

Claims 8, 18 and 22 are objected to because of the following informalities.  Claim 8 does not end with a period. Claims 18 and 22 are duplicates of each other.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 11, 13-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US 20150030583 to Moore et al. (“Moore”).
Moore discloses a method for treating serosal cancer in a patient which comprises administering a therapeutically-effective amount of a compound selected diphenyleneiodonium chloride (DPI), or a combination thereof, to the patient. (Claim 17).  Moore discloses wherein serosal cancer is ovarian cancer or metastatic ovarian cancer, i.e. reducing the spread or progression of such cancer. (claim 18).  Moore further teaches treating with DPI while further administering one or more radiation treatments to said patient. (claim 15).  
Per Moore, major serosal cancers at different serosal sites include those in (1) pleural effusions, namely mesothelioma, bronchogenic lung cancer, breast cancer, bladder cancer, ovarian cancer, fallopian tube cancer, cervical cancer and sarcoma; (2) peritoneal effusions, namely ovarian cancer, fallopian tube cancer, gastric cancer, pancreatic cancer, colon cancer, renal cancer and bladder cancer; and (3) pericardial effusions, namely mesothelioma, bronchogenic lung cancer, breast cancer, bladder cancer, ovarian cancer, fallopian tube cancer, cervical cancer and sarcoma. The list is not exhaustive, and any other cancer that metastasizes to any serosal cavity and forms tumors can be considered as a "serosal cancer." ([0033]).  
Per Moore, the terms "therapeutically-effective amount" and "effective amount" are used interchangeably to refer to an amount of a drug or therapeutic agent that is sufficient to result in the prevention of the development, recurrence, or onset of cancer stem cells or cancer and one or more symptoms thereof, to enhance or improve the prophylactic effect(s) of another therapy, to reduce the severity and duration of cancer, to ameliorate one or more symptoms of cancer, to prevent the advancement of cancer, to cause regression of cancer, and/or to enhance or improve the therapeutic effect(s) of additional anticancer treatment(s). ([0039]).  
Administration can also be carried out rectally, for example in the form of suppositories, or parentally, for example intravenously, intramuscularly, intrathecally or subcutaneously, in the form of injectable sterile solutions or suspensions, or topically, for example in the form of solutions or transdermal patches, or in other ways, for example in the form of aerosols or nasal sprays. Depending on the nature of the administration, the pharmaceutical compositions may further comprise, for example, pharmaceutically acceptable additives, excipients, carriers, and the like, that may improve, for example, manufacturability, administration, taste, ingestion, uptake, and so on. ([0120]).
Since Moore discloses administering the same compound DPI in a therapeutically effective amount to the same patient population of cancer patients it will have the same effect of the compound being a LAP inhibitor reducing the expression of the same genes as claimed by Applicant (e.g. ATG5, etc.), and will result in the same effects of decreasing the Th1 response in the subjected, to include where the cancer is attacked by T-cells, increasing expression of IFN and/or TNF, and increasing M1 macrophage levels.  


Claims 1-8, 10, 11-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US 20130261142 to Lai (“Lai”)
Lai discloses compounds for the treatment of cancer and its application, such as Diphenyleneiodonium chloride (DPI). The invention also provides new uses of these compounds, compounds such as for the preparation of the treatment of cancer, inhibit cancer cell, cancer stem cell growth and provides a new pharmaceutical composition for treating cancers.  (Abstract).  Treatment may further include radiation. ([0005-6]).  Lai discloses that “uninhibited activity of cancer stem cells can remain contribute to cancer recurrence and metastastasis. Hence, the common traditional methods for treating cancers have a number of disadvantages and usually with high metastasis and recurrence, thereby these methods evidently are not the best solution for cancer treatment.  After years of research and development, the inventor(s) of the present invention successfully developed the compound for cancer treatment and disclosed its applications thereof.” ([0010-11]).  
In one aspect, the present invention provides a method using the aforementioned compound or its pharmaceutically acceptable salts, solvates or pharmaceutically functional derivatives to inhibit cancer cells and cancer stem cells, wherein the cancer is one of the following cancers including cervical cancer; breast cancer; colon cancer; pancreatic cancer; stomach cancer; prostate cancer; acute T cell leukemia; leukemia; liver cancer; endometrial cancer; lung cancer; colorectal cancer; melanoma or malignant sarcoma. ([0014]).
Lai discloses that excipients of the composition comprise diluents; fillers; binders; disintegrants; and lubricants in various dosage forms for treating cancer in clinical medicine (claim 4, [0015]), and assessment for anti-cancer activity of drug solutions both in vitro as well as in vivo with drug administration by injection in mice (figures).
Since Lai discloses administering the same compound DPI in a therapeutically effective amount to the same patient population of cancer patients it will have the same effect of the compound being a LAP inhibitor reducing the expression of the same genes as claimed by Applicant (e.g. ATG5, etc.), and will result in the same effects of decreasing the Th1 response in the subjected, to include where the cancer is attacked by T-cells, increasing expression of IFN and/or TNF, and increasing M1 macrophage levels.  

Other relevant art

The Examiner also notes for the record the following cumulative art over which no rejections were made solely in view of its cumulative nature.

-Weyemi et al., NADPH Oxidases NOXs and DUOXs as Putative Targets for Cancer Therapy, Anti-Cancer Agents in Medicinal Chemistry, 2013, 13, 502-514
Abstract: Reactive oxygen species (ROS) form a class of molecules with both positive and negative impacts on cellular health. Negatively, ROS may react with cellular constituents including proteins, lipids, and DNA to generate an array of oxidative lesions. These lesions may compromise genome stability which is critical for long-term cellular homeostasis and healthy progeny. Paradoxically, ROS also function as strong signalling molecules that mediate various growth-related responses, so their presence is also essential for cellular metabolism. While ROS are generated in an unregulated manner by physical stresses such as exposure to ionizing radiation and biochemical malfunctions such as mitochondrial leakage, cells also contain the NADPH oxidases NOXs and DUOXs, which specifically generate ROS in a wide variety of tissues. While the NOXs/DUOXs may be involved in maintaining optimal cellular redox levels, there is also accumulating evidence that NADPH oxidases-derived ROS may elevate the risk for genomic instability and cancer. Cancer cells may produce high levels of ROS, and in some cases, the source of these ROS has been linked to NOX/DUOX deregulation as reported for prostate cancer (NOX1 and NOX5), melanoma and glioblastoma (NOX4) among others. In addition, recent studies reveal that targeting NADPH oxidases with NOXs inhibitors may impair tumor growth in vivo; indicating that these proteins may be useful targets in future clinical strategies to fight cancer. This review provides an overview of the current knowledge concerning these enzymes, their roles in cancer, and their potential as targets in future cancer therapies.

    PNG
    media_image2.png
    491
    704
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    407
    340
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    460
    337
    media_image4.png
    Greyscale


-STN document No. 155:311772, 01/29/2010










    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


-STN accession number 2012-Q07569, 08/26/2010

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


-Zhongliang et al., Modulation of redox signaling promotes apoptosis in        epithelial ovarian cancer cells, Gynecologic Oncology, (AUG 2011) Vol. 122, No. 2, pp. 418-423

    PNG
    media_image7.png
    248
    491
    media_image7.png
    Greyscale


-Lirdprapamongkol et al., Vanillin Suppresses Metastatic Potential of Human                     Cancer Cells through PI3K Inhibition and Decreases Angiogenesis in Vivo, Journal of Agricultural and Food Chemistry, (APR 22 2009), Vol. 57, No. 8, pp. 3055-3063

    PNG
    media_image8.png
    234
    565
    media_image8.png
    Greyscale


-Pedroso et al., Effect of the o-methyl catechols apocynin, curcumin and                     vanillin on the cytotoxicity activity of tamoxifen, Journal of Enzyme Inhibition and Medicinal Chemistry, (AUG 2013) Vol. 28, No. 4, pp. 734-740

    PNG
    media_image9.png
    192
    609
    media_image9.png
    Greyscale


-Scaife, G2 cell cycle arrest, down-regulation of cyclin B, and induction of mitotic catastrophe by the flavoprotein inhibitor diphenyleneiodonium, Molecular Cancer Therapeutics, (October 2004) Vol. 3, No. 10, pp. 1229-1237

    PNG
    media_image10.png
    411
    331
    media_image10.png
    Greyscale


-Suzuki et al., Apocynin, an NADPH oxidase inhibitor, suppresses rat                     prostate carcinogenesis, Cancer Science, (DEC 2013) Vol. 104, No. 12, pp. 1711-1717

    PNG
    media_image11.png
    257
    347
    media_image11.png
    Greyscale


-Zhao et al, Inhibition of NADPH oxidase activity promotes                     differentiation of B16 melanoma cells, Oncology Reports, (MAY 2008) Vol. 19, No. 5, pp. 1225-1230

    PNG
    media_image12.png
    296
    331
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    223
    323
    media_image13.png
    Greyscale


-Song et al., Inhibition of NADPH oxidase protects against metastasis of human lung cancer by decreasing microRNA-21, Anti-Cancer Drugs, 2015, 26:388-398

    PNG
    media_image14.png
    358
    333
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    126
    683
    media_image15.png
    Greyscale


-From the International Search Report of record

    PNG
    media_image16.png
    678
    625
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    414
    623
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    709
    635
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    188
    576
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    88
    633
    media_image20.png
    Greyscale





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627